Citation Nr: 0708249	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  97-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a right below-the-knee amputation.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran initially filed a claim of entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 for a 
right below-the-knee amputation in January 1997.  A July 1997 
rating decision denied the claim, and the veteran appealed.

The Board denied the claim in a January 2000 decision, which 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  In a February 2001 Order, 
the Court vacated the Board's decision pursuant to a January 
2001 Joint Motion which sought readjudication of the 
veteran's claim in light of the then recently-enacted 
Veterans Claims Assistance Act of 2000 (VCAA).

Following the Court's February 2001 Order, the Board obtained 
an independent medical expert opinion (IME) in November 2001.  
See 38 U.S.C.A. § 7109 (West 2002).  The Board again denied 
the veteran's claim in a May 2002 decision.  The veteran 
again appealed to the Court, which by way of a March 2003 
Order vacated the May 2002 Board decision and remanded the 
claim based on a February 2003 Joint Motion.  In response to 
the Court's March 2003 Order, the Board remanded the claim to 
ensure compliance with the notice provisions of the VCAA.  
The RO sent the veteran a VCAA notice letter in December 
2003.  

The veteran thereafter presented testimony before a Veterans 
Law Judge (VLJ) by way of a May 2004 videoconference hearing.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  Following the May 2004 hearing, 
the Board requested another IME opinion.  This was obtained 
in February 2006.  Before the claim could be readjudicated by 
the Board, however, the VLJ who conducted the May 2004 
hearing retired.  The veteran was advised of this fact by way 
of a letter dated in June 2006, which further advised him of 
his right to an additional Board hearing.  He responded in 
July 2006, indicating that he desired another hearing.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

The veteran seeks compensation under 38 U.S.C. § 1151 for a 
right below-the-knee amputation.  He essentially contends 
that such is the product of VA surgical treatment in 1985.  
Before the Board can readjudicate the claim, however, 
additional development must be accomplished.

Reasons for remand

Stegall considerations

The Board's October 2003 remand instructed that the veteran 
be provided with a VCAA notice letter, and that once such was 
accomplished, the claim be readjudicated by the RO.  While a 
VCAA notice letter was sent to the veteran in December 2003, 
the RO did not readjudicate the claim.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the RO 
failed to comply with the Board's remand instructions, the 
case must be remanded so that readjudication of the claim by 
the agency of original jurisdiction (AOJ) can be 
accomplished.

The Board also notes in passing that following the most 
recent supplemental statement of the case, the veteran 
submitted a statement from his spouse regarding the nature 
and etiology of his right lower extremity symptomatology.  
Such has yet to be considered by the AOJ.  Remand of the case 
is therefore also necessary so that the AOJ can readjudicate 
the claim, taking into account this additional evidence.  See 
Correspondence from the veteran's attorney received January 
6, 2007 [requesting that the case be remanded for AOJ review 
of the additionally-submitted evidence]; see also 38 C.F.R. 
§ 20.1304 (2006) and Disabled American Veterans v. Sec'y 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) [holding 
that absent a waiver, the Board may not adjudicate a claim 
based on evidence which has not been previously considered by 
the RO.]

Hearing request

As was noted in the Introduction, the VLJ who conducted the 
May 2004 videoconference hearing has retired.  The veteran in 
a July 2006 statement requested that he be scheduled for 
another videoconference hearing.  The case must therefore 
also be remanded so that such hearing can be scheduled 
(provided that the claim is not granted by the AOJ in its 
readjudication of the claim). 

Accordingly, for the reasons stated above, this issue is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following action:

1.  VBA should readjudicate the issue on 
appeal, taking into consideration all 
additionally received evidence.  

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, VBA should schedule 
the veteran for a videoconference hearing 
before a Veterans Law Judge, in 
accordance with applicable law.  A copy 
of the notice scheduling the hearing 
should be placed in the veteran's VA 
claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


